Proceeding by the Nassau County Civil Service Commission and Ronald J. Levinson, Deputy Executive Director, commenced pursuant to section 298 of the Executive Law, to review so much of an order of the State Human Rights Appeal Board, dated June 24,1980, as affirmed that portion of a determination of the State Division of Human Rights, dated June 18, 1979, which, after a hearing, directed them to pay the complainant $1,000 compensatory damages. The State division has cross-moved for an order enforcing the payment of damages. Petition granted, on the law and as a matter of discretion, without costs or disbursements, and the order of the State Human Rights Appeal Board is modified by adding thereto, immediately after the word “affirmed”, the following: “except that the portion of the determination which awarded compensatory damages is deleted.” Cross motion by the New York State Division of Human Rights dismissed as academic, without costs or disbursements. Although the actions of the Nassau County Civil Service Commission were discriminatory in effect, on this record, there was no showing that the commission acted willfully. In formulating qualifications for “Open Competitive Examination No. 62-880, Investigator”, the county commission consulted with the New York State Department of Civil Service and published minimum qualifications consistent with the departments suggestions. Thus, given the county commissioners good faith effort to establish reasonable and job-related qualifications for the examination, damages were not warranted. Mollen, P. J., Mangano, Margett and Weinstein, JJ., concur.